Case 20-10343-LSS Doc5275_ Filed 06/08/21 Page 1 of 6)

C SEMA } MAS

4+ AN. jan 2tr 20) Ce oe
IL f0-/03 13(Ls ‘) ye pe "LED

2021 JUN - :
A tej € Notes Towhom this ma SAN IO: 1h

Towhom he may concern My name eM TST SPLEL
«2: Boy Scouts roughly when | was
|S years old. During the years | was there, | was sexually
abuse
by my scoutmaster. He also got me drinking aleohol. That

  

   

 

     

except t was gay. Because When | was
around [5.1 started understanding a little bit about gay
life ,witch made me believe maybe that’s the way | was,
because what was happening. And | did not know how to
stop it anyway. He was older than me and | was too young
to really know how to say no to him. And when | got [8 he
passed away. | think he had a heart attack. So | became an
Eagle Scout with two palms. Then after that | lived a gay
life for a while, because that’s what | thought it was. The
whole time | was in and out of that lifestyle. | was always
confused what type of life | should be living. | seek help

when | was |7, besausebume-euisidelbattempted to jump

  
 

Case 20-10343-LSS Doc5275 Filed 06/08/21 Page 2 of 6

5:37

OCR RU eur)
when | was 7, because | was suicidal. | attempted to jump

off a bridge,and my mother ended up stopping me. |
pretended | had to throw up and wanted her to pull over
immediately. She stopped on a bridge | got out the car and!
was ready to jump. She was coming around to check me
out to see fl was OK and when | was about to jump she
grab me. Took me immediately to the hospital got me some
therapy wit I saw her as my therapist for
about a year. She help me at that time to realize | wag still
worth something,but the whole time the sexual acts were
still going on. So when | was 18 my scoutmaster passed
away. Then | ended up moving to Louisiana. To live with my
aunt BBM y mothers sister. She was trying to help me
pull my life together. So when | became 25 years old. | met
my wife, We've been together 36 years now. But during
this time her and { have had a lot a problems with my sexual
identity. Even though she knows | love her with all my heart.
| still struggle with the homosexual lifestyle. Which has
made me many times over wanting to die. But my family
keeps me reasonably together. | still need therapy lots of it.
| live in Tennessee now with my family. | have seen therapist
here, but they never stay with me long enough to get to the
root of it all because | cannot financially afford it. My
insurance only paid for a certain amount of time. Then

 

   
Case 20-10343-LSS Doc5275_ Filed 06/08/21 Page 3of6

5:38

GC CCMCR ntti
insurance only paid for a certain amount of time. Then
again I'm left on my own to deal with it. Many times (have
prayed to God why did he make me this way, why did he
allow things to happen to me like this. | have also asked my
wife over many times in our lifetime,to forgive me for the
way | am. She loves me thank God for unconditional
love and always by my side. No matter what happens even
though I've had men in my life. | do everything lean to stay
away from that lifestyle because I'm so confused. | wish |
had the mental health that { need. | cannot tell you how
devastating this has been for me. Or really know how to
put this into words the right way. To help you unders The
pain and suffering | have gone through,and to thie day still
dealing with. { don’t think it will ever end until 'm dead.
Sometimes | wish it was sooner. l've often thought of
taking my life. Most the time my family never knows what’s
in my head | don’t normally ever tak about thie to anyone.
Because 'm athamed and embarrassed of it all. just want
to run and hide but | feel there’s nowhere to go. | always
wanted to be a good man to my wife and children, And |
have always tried my best. But deep down | have so much
confusion. | guess f you were here with me in person and |
was able to really express myself more in depth on the

things that happened. |t would probably break me into

 

    
Case 20-10343-LSS Doc5275 Filed 06/08/21 Page 4of6

ee: y

Pre E

NCCE TR Ulitir)
things that happened. [t would probably break me into
tears and tear me apart. And you will see the real suffering
in pain I've been through. Doing this letter it’s diffioult . |
never want to expose myself to anyone over this out right.
It took a long time for me to decide to reach out to this
organization to assist me on this lawsuit. | saw their ad for
months but was afraid to open up. Because | did not want
to be exposed like some kind a demented person. But they
insured me this would be private. And by all means | hope
so. have enough stress anxiety in me . [have a little
bipolar. lt runs in my family also schizophrenia. | probably
need medication for it but | can’t afford that either. [know
the people that put me in this position will never be
proseouted or held accountable for their actions. Because
none of them are around today ,they have all passed
away . But they left me with the soars. | don't know if this
letter is enough to help you understand were | really am
coming from. But | would not be afraid to testify in person
i necessary. As long as it’s a private situation. | just don’t
want to be publicly exposed. { wish somebody was there to
protect me when | was young. Someone who would've
guided me in the right direction. | came from such a
dysfunctional family. That | could not go to anyone there
and really open heart. Because they would not have

 

   

 
 

 
  

Case 20-10343-LSS Doc5275 Filed 06/08/21 Page5of6

5:38

€ Notes Towhomthis ma

insured me this would be private. And by all means | hope
so. | have enough stress anxiety in me . (have a little
bipolar. [t runs in my family algo schizophrenia. | probably
need medication for it but | can’t afford that either. | know
the people that put me in this position will never be
prosecuted or held accountable for their actions. Because
none of them are around today ,they have all passed
away . But they left me with the soars. | don’t know # this
letter ig enough to help you understand were | really am
coming from. But | would not be afraid to testify in person
if necessary. As long as it’s a private situation. | just don’t
want to be publicly exposed. | wish somebody was there to
protect me when | was young. Someone who would've
guided me in the right direction. | came from such a
dysfunctional family. That | could not go to anyone there
and realy open up my heart. Because they would not have
cared how | really felt. Well that’s all for now because I'm

emotionally getting upset. And it is bringing back a lot of
bad feelings,and | hope | don’t go through alll this for
nothing, because y'all have opened up a can of worms,and
I keep trying to bury.

—
}

pe spelling.

 

 
 

byl, ry The Yi Ky WwW Lo;

    
 

 

ot ce Lauri Selher Silverstein
BSP Bonkru pre y Case
GA marke} St y); Imington Qz
61h Floor NIMH (9 g0|

igai UPbaedetofePat Ea Dye eA edgple hfe eae bed gag Hd yl

 
 

co
—
oO
co
®
>)
©
oO
ao
N
—.
©
Oo
a
co
oO
TC
&
ic
Ww
i
N
Ww
oO
oO
QA
”)
”)
an
9
st
©
oO
ri
OQ
N
H
©
O
